:7


             OFFICE OFTHEAT?'ORNEY~GENERALOFTEXA$~
.       '.
    .
                             _'.. AUSTIN
                                 ,:         .
                         .
4-o.MUWN
~noauT-

. ..RonorebleWill IA~~J RIchardson
   Asslstont Seoretarp: or state
   Austin, Texan.




                                                                         I’




                   .

                                                    se lcake avail-
                                                   er ArElO1.e 5949
         of the Rev                                ended dealing


                                           ntin,g notaries 'at this ..
                                           ersona .to wrlta tom
                                           ntnent.c. Xs then noti-




                     not feal that It would be tog the best
         interest of the public lf we did. give out eueh ti
         list ~8 It wuld be aontuainp; to s great many pop-.
         sons who would amme   that any person  so named was
         already e aotary public.
             gonorable   Vi’ill l%nn Riohardaon, Page 2


                        The eOrpOratlOn steten speoifiically that
                  the only reason they wish this informtim      10 in
                  order that it rap write to those pereons. slid try
                  to obteln the business of furnishing 6 notary bond.
                  VCe 60 not feel that that I.8 sufticlefit reason for
                  giving out thlo lnfomatlon    or allowlnt: the aur-
                  poretion aaeess to our reaorda   to compile such e
     .            llat.

'.                     @We would sppreolate an opinion from your Co-
                  partnent as to &ether our reeords should be open
                  to the bonding eoslgmiy before ths notary quelffi-            .
                  oation has been kompleted.w

                         Article 5949, Vernonva   Annotated   Civil Stetutes,
             reads:

                       "The Foaretary ot State of the Etete of Texes
                  shell appoint a ooryenient number of notarios pub-
                  lie for egoh cour.ty. Uotaries publlo zey be ep-
                  pointed at any ~tlm, but the terns of .ell notaries
                  pub110 shall end on June 1st of eaoh odd numbered
                          To be elle;ible.for appolntroent a8 notary
                  g%o     6 pereon.shell be at least t\;-enty-one(21)
                  years of age and a resident of the county for whloh
                  he 1s ap op;ea.    ‘(+I emelided Acts 1939, 66th Leg.,.
                  PO 498, ii . ”
                                           ..
                       Nothing la found iu. Title 99 of whloh the above
             Article la a pert tilch ne&r;s,a list of notaries pabllo ap-
             polnteea a pub110 record.    ~~iiragrsph$i of drtiale 4331, Ver-
             non’s Annotated Civil Ftetutcs, makes it the duty of the
             Cemetery of Sate to “keep in a separate suitable book a
             aomplete reglater of all the oifioers eppolnted or elected~
             in this Ftete, and oomisslon     then when  not otherwise pro-
             vided by law.” A notary public has been held to be e publlo.
             officer. 20 Rawle c. L. 226. Eenoe we believe it to be the
             duty of the Fearetary.of State to prepare and keep a l.ist
             of all notaries publlo.    One I.8 not a notary publia nor a.
             public oftioer, ho’riever,until he heo, pursuant to his ap-
             pointazent, taken his oath, ereouted bond ezd been granted
             his c~lasion    end the Seoretery of State viould -not be re-
             quired to prepare his list until the oomplotlon of the pm-~
             088s of quallfioation.




         I
Ronorable Nil     K&n    Richardson,    Rage 3
                          i
                                                               .


          After    the   oompletion    of the    tiotary’s     quelirioation               '.
the Seoretary of State is required  by Artiale 5950, Vernon’s
Annotated Civil LPtatutes, to prepare and "furnish eaoh.oounty
clerk e printed list of all notaries publio so appointed and
qualified; th-t said olcrk shall preaoxve soid list for publio                        .-
inspection and post a copy thercof on the oou.rthouss doorw.

            There ia no statute giving any person tha r&ht to
reqoire you to furnish them a list OP the sppointaes nor none
girin& members of the.publio the right of inspeotlon.    A oare-
ful ccnsideratlon of the authorities, hoqevcr, would lead us      .'
to the conclusion that the publio would have a right ot aom-
man law to require a list to be .fL-nlshed or to Mike reason-
able inspeotion   of such rooordo., Such line of oases could not
here govern, however, bccouse you stat8 thet you havenot yet
received your foe in many ~8900 and have ‘not issued oomtissions;
that your reoorda nro not so arron@d    as to anablcyou  to fur-
nish a list ol those who have been appointed but.not yet quali-
fied. Such state of tar%?, being %su~, you could not be oom-       '.
pelled to furnish souething not yet available. ~,

          ‘It. is our opinion that you ode       not bo required to               "
rurnlsh'the information requastcd by applicant,nor to permit
their cpm~s    to exsnine and prepare lists'froa     yolrinoompletcd
files if, In tha exercise of your discretion, you should oon-
elude that suoh would interfere with the orderly exc~oution
or your dutios.
                                                    Sour6     yery   truly

                                           Ai3?ORlCt? GI?lB?&         OF TliXAS



                                           BY                d
                                            ‘&
                                             .               Lloyd - Amstrong
                                                                     Assl etant

LA:l?lp